FILED
                             NOT FOR PUBLICATION                            JUN 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAUL E. MONTERROSA,                              No. 07-74078

               Petitioner,                       Agency No. A092-864-462

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Raul E. Monterrosa, a native and citizen of El Salvador, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s order of removal. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review de novo questions of law, including due process claims,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005), and we dismiss in

part and deny in part the petition for review.

      We lack jurisdiction to review the BIA’s discretionary denial of

Monterrosa’s application for relief under section 212(c) of the Immigration and

Nationality Act. See 8 U.S.C. § 1252(a)(2)(B)(ii); Vargas-Hernandez v. Gonzales,

497 F.3d 919, 923 (9th Cir. 2007) (“Discretionary decisions, including whether or

not to grant § 212(c) relief, are not reviewable.”).

      Monterrosa’s contention that the BIA applied an incorrect legal standard in

adjudicating his application for section 212(c) relief is not persuasive. His

remaining contentions regarding agency bias are not supported by the record.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                    07-74078